 Case: 1:20-cv-02184 Document #: 13 Filed: 07/07/20 Page 1 of 2 PageID #:52

                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

TRUSTEES OF THE SUBURBAN TEAMSTERS )
OF NORTHERN ILLINOIS WELFARE AND           )
PENSION FUNDS,                             )
                                           )
                         Plaintiffs,       )
                                           )                     No. 2020 C 2184
        v.                                 )
                                           )                     Judge Robert Gettleman
                                           )
SAUNDERS TRANSPORT, LLC                    )
an Illinois limited liability corporation, )
                                           )                     Magistrate Judge
                                           )                     Gabriel A. Fuentes
                         Defendant.        )

                   MOTION FOR JUDGMENT IN SUM CERTAIN

        NOW COME the Plaintiffs, TRUSTEES OF THE SUBURBAN TEAMSTERS OF

NORTHERN ILLINOIS WELFARE AND PENSION FUND, by and through its attorney,

JOHN J. TOOMEY, ARNOLD AND KADJAN, and pursuant to FRCP 55 move for

judgment in sum certain as stated in this Motion and the supporting Affidavits attached

hereto. In support of its Motion, Plaintiffs state as follows:

        1.      Suit was filed on April 7, 2020 for collection of delinquent contributions

plus attorneys’ fees, costs and interest under 29 U.S.C. 1132(g)(2).

        2.      Service was made upon SAUNDERS TRANSPORT, LLC, an Illinois

limited liability corporation on June 9, 2020.

        3.      Defendant is now in default on the Complaint and as supported by the

attached Affidavits the sums due are:

                          $59,956.96    Welfare
                          $59,071.68    Pension
                           $1,250.00    Attorneys fees
                             $474.00    Court costs
                         $120,752.64
 Case: 1:20-cv-02184 Document #: 13 Filed: 07/07/20 Page 2 of 2 PageID #:53

       WHEREFORE, Plaintiffs pray for:

       1.      Entry of judgment against Defendant, SAUNDERS TRANSPORT, LLC, an

Illinois limitation liability corporation, and in favor of Plaintiffs, TRUSTEES OF THE

SUBURBAN TEAMSTERS OF NORTHERN ILLINOIS PENSION AND WELFARE

FUNDS in the amount of $120,752.64.

                                     TRUSTEES OF THE SUBURBAN TEAMSTERS
                                     OF NORTHERN ILLINOIS PENSION AND
                                     WELFARE FUNDS

                                     s/John J. Toomey
                                     ARNOLD AND KADJAN, LLP
                                     35 E. Wacker Drive, Suite 600
                                     Chicago, IL 60601
                                     Telephone No.: (312) 236-0415
                                     Facsimile No.: (312) 341-0438
                                     Dated: July 7, 2020




                                             2
